Citation Nr: 1731752	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 22, 2010 to April 28, 2014.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD since April 28, 2014.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1966 to September 1969.  He died in January 2015, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was previously before the Board in October 2014 and February 2016.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, characterized by nightmares, near-continuous depression, a desire to isolate himself, feelings of hopelessness, occasional suicidal thoughts without attempt, difficulty adapting to stressful circumstances, anger and irritability, but without more severe manifestations that more nearly approximated total occupational and social impairment.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 70 percent disability rating, but no higher, for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the appellant in this case nor her attorney has referred to any deficiencies in either of VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in the condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant seeks a rating in excess of 50 percent for the Veteran's service-connected PTSD for the period from July 22, 2010 to April 29, 2014, and in excess of 70 percent from that date until the date of his death.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under that code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology is the primary focus when deciding entitlement to a given disability rating under the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, (Fed. Cir.2013). The symptoms listed are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, when evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission, and must also assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

In November 2010, the Veteran underwent a VA general examination.  At that time, it was noted that he was able to perform activities of daily living such as brushing his teeth, showering, driving a car, climbing stairs, dressing himself, household chores, walking and shopping.  He was unable to do yardwork due to fatigue.  On examination, he was found to be cooperative, alert and oriented times three.  His behavior was described as normal.  Memory was intact, without signs of anxiety.  There were no hallucinations or delusions present.  The Veteran appeared to the examiner to be able to manage his own financial affairs and pay his own bills. 

Also in November 2010, the Veteran underwent a VA mental health examination.  At that time, the Veteran described an exaggerated startle response and a history of anger and irritability.  He reported experiencing nightmares, sleep disturbances and intrusive memories.  He avoided people, relationships, loud noises and family members.  He reported a lack of interest in being around others.  The Veteran explained a history of anger and violence, to include with past girlfriends as well as his present wife.  He remained isolated from others and tended to stay home alone. He denied any suicidal thoughts or attempts at that time. Ritualistic obsession was absent. 

He reported being able to perform activities of daily living, such as bathing and dressing, without difficulty.  He was able to drive and, as a hobby, he built things.  His relationships with others were described as fair to good.  On days when his liver problems were not keeping him bedridden, the Veteran would build things and talk to his neighbors, or help his wife with chores.  He preferred not to go out, but would run errands in town if necessary. 

On examination, the Veteran was found to be oriented to person, place, time and person.  He was pleasant and cooperative, alert and neatly groomed.  He appeared to be depressed.  Mood and affect were abnormal as a result.  He reported feelings of hopelessness and a past history of panic attacks, but none at the time.  Speech and verbal response were normal.  His thought process was organized, without evidence of hallucinations or delusions.  There was no bizarre or psychotic thought content, and the Veteran denied suicidal or homicidal ideation.  Insight and judgment were intact, and the Veteran's memory was normal.  The examiner concluded that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  She noted that his anger and irritability would cause him to experience problems if he were to return to work. 

In conclusion, the examiner found that the Veteran had occasional interference performing activities of daily living due to his symptoms, but more difficulty due to the symptoms related to his liver and kidney problems.  He was not able to establish and maintain effective work and social relationships, in that he had problems relating to coworkers and supervisors, family and friends.  

In May 2011, the Veteran established care at a VA clinic.  As part of the entrance examination, he denied experiencing depression, anxiety or insomnia. 

In October 2011, the Veteran underwent a mental status examination performed by a private provider, in anticipation of a kidney transplant.  At that time, he was noted to be alert and oriented to person, place, time and situation.  His memory, judgment and cognition were appropriate and intact.  The Veteran denied a history of clinical depression, anxiety or other mental health issues.  The Veteran described himself as an "optimistic" person but acknowledged feelings of grief in the face of his declining health.  He was found to be able to perform activities of daily living. 

In a March 2012 treatment note related to the Veteran's kidneys, he reported feeling depressed.  

In September 2012, the Veteran was seen by a social worker following medical treatment for his kidneys.  At that time, he was oriented to person, place and time.  His mood was depressed but affect appropriate. His appearance was appropriate and he was cooperative.  He reported feeling depressed but denied hopelessness, suicidal ideation or homicidal intent.  
In November 2012, the Veteran underwent a VA PTSD examination.  He was found to be experiencing a depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He indicated that he still had nightmares and kept to himself, avoiding others.  There was no suicidal or homicidal ideation present at the time of the examination. 

The examiner concluded that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

In November 2012, the Veteran underwent a mental status examination by a private provider.  At that time, he was found to be alert and cooperative with normal speech.  He was appropriately dressed and his affect was normal. His thought processes were logical.  The Veteran denied suicidal or homicidal ideation, delusions, obsessions or hallucinations.  His insight and judgment were found to be good.  He was encouraged to continue with medication to treat PTSD and major depression. 

In January 2013, the Veteran was seen for a mental status examination by a private provider.  At that time, he indicated he was feeling less depressed, thanks to medication.  He was alert and cooperative, with normal speech and a good mood.  His affect was normal, thought process logical, and he denied suicidal or homicidal ideation, delusions, obsessions, or hallucinations.  His judgment and insight were good, and cognition intact.  He reported problems sleeping, but attributed them to bouts of diarrhea related to his other health problems. 

In April 2014, the Veteran underwent a VA PTSD examination.  At that time, the examiner diagnosed depressive disorder not otherwise specified, in addition to PTSD.  The Veteran reported anxiety, tension, irritability, and being easily provoked to anger.  He was hypervigilant and easily startled.  He reported insomnia and recurrent nightmares.  Avoidant behaviors were noted, as was a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a persistent inability to experience positive emotions.  He described being irritable, withdrawn and isolative, with disturbing thoughts, panic attacks, and detachment.  He had no friends and rarely went out, speaking most regularly with an adult son from his first marriage.  On examination, symptoms such as depressed mood, anxiety (without panic attacks), chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, in adapting to stressful circumstances including work or a work like setting, and suicidal ideation were noted.  The examiner found the Veteran to be alert and cooperative, with a depressed thought process and a lack of psychoses, delusions or paranoia.  He endorsed passive suicidal thoughts but denied any plan or intent. 

The examiner concluded that the Veteran was experiencing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

In a November 2014 statement, the Veteran described having a short temper and inability to work around other people.  He avoided crowds of people, and arguments if he could due to his quick anger.  He indicated that his anger sometimes led to violence.  He described being a loner who didn't associate with friends and kept his family at a distance.  He had nightmares and felt he was hyper-vigilant and constantly suspicious. 

That same month, the Veteran's wife submitted a statement in which she described his anger, isolation and inability to socialize.  She indicated that he was jumpy and easily scared by sudden loud noises.  She described his nightmares, his irritability and his extreme anger.  

In December 2014, Dr. J.M., a private psychologist, reviewed the Veteran's claims file and provided a report concerning the Veteran's service-connected PTSD and his ability to work.  Dr. J.M. concluded that the Veteran had experienced severe limitations on his occupational and social functioning since 2003.  He noted incidents in the file where the Veteran indicated he experienced flashbacks; near-continuous anxiety and/or depression, affecting his ability to function independently, appropriately and effectively; suicidal ideation; impaired impulse control; and difficulty adapting to stressful situations.  Dr. J.M. determined that the Veteran had been rendered unable to establish and maintain gainful employment since 2003. 

Based on the foregoing, the Board finds that, for the entire period on appeal, the Veteran's PTSD was characterized by nightmares, continuous depression, a desire to isolate himself, feelings of hopelessness, occasional suicidal thoughts without attempt, difficulty adapting to stressful circumstances, anger and irritability.  

The lay and medical evidence of record shows that the Veteran's symptoms resulted, at worst, in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126 (a).  Occupational impairment was characterized by the fact that the Veteran, due in part to his PTSD, felt that he would be unable to work.  Examiners conceded as much throughout the appeal period.  In addition, the Board notes that he was in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD.  

The evidence showed the Veteran experienced consistent social impairment, as well.  He repeatedly reported isolating himself and being unwilling to interact with other people.  He avoided crowds and was irritable with others.  He admitted to being violent with past girlfriends.  Examiners consistently found the Veteran unable to establish or maintain effective relationships. 

Accordingly, the Board finds that the Veteran's symptoms revealed occupational and social impairment with deficiencies in most areas, which approximate the severity and frequency of the symptomatology contemplated by the assigned 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board finds that the difficulties the Veteran experienced as a result of his service-connected PTSD are precisely the type contemplated by the 70 percent rating, but no higher.  The evidence simply does not suggest that such symptoms occurred at the severity or frequency contemplated by a 100 percent rating, which is characterized by gross impairment of thought processes; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

For the time period on appeal, the Veteran consistently denied delusions or hallucinations and was not found to be disoriented.  Although he acknowledged some suicidal ideation, at no point was he considered to be a persistent danger to himself.  He was able to perform activities of daily living, until his non-service connected illnesses prevented such.  Additionally, the Veteran's social relationship with his family and few friends and ability to interact with treatment providers and examiners is affirmative evidence against a finding that any intermittent inability to perform activities of daily living were so severe or frequent so as to result in total social impairment. 

Given the frequency, nature, and duration of the Veteran's symptoms in the time period from July 22, 2010 until his death, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a 70 percent rating is warranted for the entire period on appeal. 

In adjudicating the appellant's claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 70 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 70 percent for the Veteran's PTSD, and that aspect of the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 70 percent disability rating for PTSD, from July 22, 2010 to April 28, 2014 is granted.

An evaluation in excess of 70 percent disability rating for PTSD from April 28, 2014 is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


